DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants amendments to the drawings filled on 12/20/2021, have successfully overcome the previous drawing objections. 
In regards to the missing elements, the replacement sheets have rendered the previously set forth objections moot. 
In regards to “the vertical column insertable into the base and the vertical column being removable from the base” not being shown in the drawings, the cancellation of claim 18 and the amendment to claim 16 have rendered the previously set forth rejection moot.
Response to Arguments
Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive. The recitation of "a cordage element" being "disposed on the cordage between a midpoint of a length of the cordage and before the end of the cordage" does not overcome the rejection previously set forth because the rearrangement of parts has been recognized as routine skill in the art. See MPEP 2144.04 VI. C.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 5, 11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ayala (AU 2011100135 A4).

For claim 1; A device comprising: 
a rotary element (claim 1 and page 2; lines 3-5); 
a vertical column connected to the rotary element (fig. 1 & 3 (1)); 
a cordage connected to the rotary element (page 3; lines 8-9); 
a cordage element disposed on the cordage (page 3; lines 28-29 and claim 5); and 
a motor connected to the rotary element (page 3; lines 6-11 and claim 1 & 2).
Ayala discloses the claimed invention except for the cordage element being disposed between a midpoint of a length of the cordage and before an end of the cordage.  It would have See MPEP 2144.04 VI. C. In the instance case, moving the cork inward of the end would achieve varying degrees of force and/or moments of inertia, which ultimately would be considered a result effective variable well within the skill of one in the art to thus render such a modification blatantly obvious. 

For claim 2; The device of claim 1, wherein the rotary element rotates about an axis line defined as extending vertically through a center of the vertical column (page 3; lines 6-11, claim 2, and figures 1, 2, & 4).

For claim 5; The device of claim 1, wherein the cordage is flexible (page 2; lines 13-17, page 3; lines 13-14 & 24-28, and claims 4 & 5).


For claim 11; The device of claim 1, wherein the motor is powered by direct current electricity (claim 3).

For claim 13; The device of claim 1, wherein the cordage is made using a second color (page 3; lines 24-28, and claim 4 & 5).

For claim 14; The device of claim 1, wherein the motor receives either alternating current or direct current electricity (claim 3).

For claim 15; The device of claim 1, wherein rotation of a motor shaft in the motor causes rotation of the rotary element (page 3; lines 7-11).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ayala in view of Smith (WO 2017156572 A1).

For claim 3; Ayala teaches all of the limitations as stated above.
Ayala does not teach an insect deterrence device having a plurality of cordages.
However, Smith teaches an insect deterrence device including a plurality of cordages (fig. 2 and claim 11) where each one of the cordages in the plurality of cordages is connected on one end of each one of the cordages to the rotary element (fig. 2 and paragraph [00017]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to make a simple substitution (the singular propeller taught by Ayala for the two propeller blades taught by Smith) to obtain predictable results (an insect deterrence device with a plurality of separate cordages) because, the substitution yields the predicable result of improved air disturbance which will in turn improve the deterrence of insects. See MPEP 2143. 

For claim 6; The device of claim 3, wherein one or more of the plurality of cordages is flexible (page 2; lines 13-17, page 3; lines 13-14 & 24-28, and claims 4 & 5). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ayala in view of Keltner (US 20130067798 A1).

For claim 4; 
Ayala does not teach an insect deterrence device where the cordage is rigid.
However Keltner teaches an insect deterrence device where the cordage is rigid (paragraph [0021] and fig. 1 & 2). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to make a simple substitution (the propeller from Ayala for the rigid arm of Keltner) to obtain predicable results (an insect deterrence device with rigid cordages) because, the substitution yields the predicable result of an improved rotation when the cordages are rigid due to the cordages not needing to overcome gravity to become perpendicular to the base. See MPEP 2143. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ayala and Smith as applied to claim 3 above, and further in view of Keltner (US 20130067798 A1).

For claim 7; The combination of Ayala and Smith teaches all of the limitations as stated above.
The combination of Ayala and Smith does not teach a plurality of cordages where one or more of the cordages are rigid.
However, Keltner does teach an insect deterrence device where one or more of the plurality of cordages are rigid (paragraph [0021] and fig 1 & 2).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to make a simple substitution (the propeller blades from Smith for the rigid arms of Keltner) to obtain predicable results because, the substitution yields the . 

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ayala in view of Chatten (US 5343651 A).

For claim 8; Ayala teaches all limitations as stated above.
Ayala does not teach a cordage element where the cordage element is a bead.
However, Chatten does teach a cordage element where the cordage element is a bead ((32), column 2; lines 50-53, and column 4; lines 63-67). Dictionary.com defines a bead as any small globular or cylindrical body therefore, the plug taught by Chatten is analogous with a bead.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of one known element (the corks from Ayala) for another (the circular plug taught by Chatten) because, the substitution yields the predicable result of an improved protection for humans who may come too close to the deterrence device (column 2; lines 50-55). See MPEP 2143.

For claim 9; Ayala teaches all limitations as stated above.
Ayala does not teach a cordage element where the cordage element is a bead.
However Chatten does teach a cordage element where the cordage element is a bead ((32) and column 4; lines 63-67).
Chatten states that these beads (32) are to prevent injury to people who may come too close to the deterrence device (column 2; lines 50-55). Therefore, it would have been prima facie .

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ayala and Chatten as applied to claim 8  above, and further in view of an article and video published by the University of Florida titled Color is key in controlling flies, UF researchers find (https://news.ufl.edu/archive/2012/02/color-is-key-in-controlling-flies-uf-researchers-find.html), which from this point on will be referred to as "UF".

For claim 10; The combination of Ayala and Chatten teaches all limitations as stated above.
The combination of Ayala and Chatten does not teach a cordage element of any specific color.
However, UF teaches that flies are repelled by the color yellow (video and paragraph 6).
In view of your own specification, the color of the cordage element is yellow. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the color yellow (video and paragraph 6) for the cordage element (from Chatten) in order to better deter flies from a given area (as taught by UF; video and paragraph 6). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ayala in view of Beesley (US 9565845 B1).

For claim 12; Ayala teaches all limitations as stated above.
Ayala does not teach an insect deterrence device with a motor powered by alternating current electricity.
However, Beesley teaches a rotating insect deterrence device that is power by AC (alternating current) electricity (abstract, column 3; lines 34-36, and column 5; lines 38-39). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize alternating current electricity in order to power the deterrence device as "Obvious to try." In order to power a device such as this one you are only choosing from a finite number of identified, predictable solutions (AC or DC), with a reasonable expectation of success (to power the motor). See MPEP 2143.

Claim 16, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 2017156572 A1) in view of Ayala (AU 2011100135 A4).

For claim 16; Smith teaches a system comprising: 
a base (paragraph [0007]); and
an insect deterrence device, comprising: 
a vertical column connected to the base (fig. 2 (202), paragraph [00016]; lines 1-2, and claims 1, 3, & 4); 
a rotary element connectable to the vertical column (fig. 2 and paragraph [00016]) and which rotates around an axis line extending vertically through a center of the vertical column (fig. 1 and paragraph [00016]); 
a cordage wherein one end of the cordage is connected to the rotary element (fig. 2 paragraph [00017]); 
and a motor connected to the rotary element (fig. 2 and paragraph [00016]).
Smith does not teach a cordage element that is disposed on the cordage.
However, Ayala teaches a cordage element that is disposed onto the cordage (page 3; lines 28-29 and claim 5).
The combination of Smith and Ayala discloses the claimed invention except for the cordage element being disposed between a midpoint of a length of the cordage and before an end of the cordage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cordage element located between a midpoint and before the end of the cordage, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 VI. C.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art elements (the corks from Ayala to the insect deterrence device from Smith) according to known methods to yield predictable results of  a cordage element disposed onto the cordage. See MPEP 2143.

For claim 17; Smith teaches all limitations as stated above in addition to a plurality of cordages (fig. 2, claim 11, and paragraph [00017]).

For claim 19; Smith teaches all limitations as stated above.
Smith does not teach a cordage element attached to the plurality of cordages.
However, Ayala does teach a cordage element disposed onto the cordage (page 3; lines 28-29 and claim 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art elements (the corks from Ayala to the insect deterrence device from Smith) according to known methods to yield predictable results of  a cordage element disposed onto the cordage. See MPEP 2143.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smith and Ayala as applied to claim 16 above, and further in view of an article and video published by the University of Florida titled Color is key in controlling flies, UF researchers find (https://news.ufl.edu/archive/2012/02/color-is-key-in-controlling-flies-uf-researchers-find.html), which from this point on will be referred to as "UF".

For claim 20; The combination of Smith and Ayala teaches all limitations as stated above.
The combination of Smith and Ayala does not teach a cordage nor a cordage element of any specific color.
However, UF teaches that flies are repelled by the color yellow (video and paragraph 6).
In view of your own specification, both the first and second colors are yellow (yellow is the only color on record within the disclosure). Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215.  The examiner can normally be reached on M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 4195               
                                                                               
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642